Myers, P. J.
This is an original action by the State of Indiana on Relation of Robert L. Russell, Administrator of the Estate of John Luther Waugh, Deceased, and Clara May Waugh, Plaintiff, against Herbert R. C-riss, Judge of the Vigo Circuit Court, Defendant, for a writ of mandate and prohibition to stay the execution of a judgment entered in the Probate Division of the Vigo Circuit Court on April 20, 1959. Relators filed their petition on July 1, 1959, as an original action in this court, in which they asked for a temporary writ of mandate and prohibition. A temporary writ was issued, and it was ordered that the respondent show cause on or before the 18th day of July, 1959, why the writ should not be made permanent.
On July 17, 1959, respondent filed his verified return to the temporary writ, showing the court reasons in law and fact why the writ should be dissolved.
This case having come before the court for consideration, it is now determined that the temporary writ heretofore issued is dissolved and a permanent writ is denied.
Note. — Reported in 160 N. E. 2d 889.